Case 1:19-cr-00291-LAP Document 223 Filed 02/11/21 Page 1 of 1




                                           The request to modify the
                                           conditions of pretrial release to
                                           permit the travel referenced below
                                           is approved.
                                           SO ORDERED.

                                           Dated:      February 11, 2021
                                                       New York, New York


                                           ________________________________
                                                                          _
                                           LORETTA A.
                                                   A PRESKA,
                                                      PRESKA U.S.D.J.
                                                              U S D J
